Citation Nr: 1030060	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-39 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes 
of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-operative 
degenerative arthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1977 to 
June 1985 and from April 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The service-connected right knee disability is not manifested 
by limitation of flexion of 60 degrees or less, nor is it 
productive of limitation of extension to 5 degrees or more; the 
preponderance of the evidence indicates that the disability is 
not manifested by recurrent subluxation or instability.

2.  The service-connected left knee disability is not manifested 
by limitation of flexion of 60 degrees or less, nor is it 
productive of limitation of extension to 5 degrees or more; the 
preponderance of the evidence indicates that the disability is 
not manifested by recurrent subluxation or instability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent for post-
operative degenerative arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act & Other Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Veteran was issued a November 2006 VCAA notification letter.  
After review of this letter, the Board finds that VA fulfilled 
the notice requirements under 38 U.S.C.A. § 5103(a).  The Veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claims for increase; the 
information and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  As the November 2006 VCAA letter was issued 
prior to the February 2007 rating decision on appeal, the notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains VA treatment 
records and the report from VA examinations that evaluated the 
knee disabilities in January 2007 and October 2009.  These 
examination reports are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board is cognizant that additional VA treatment records were 
associated with the claims file after the last issued 
supplemental statement of the case.  These record include 
notation to the knee disability, but do not include evaluation of 
the bilateral knee disability.  Thus, the Board finds there are 
no additional VA treatment records that are not cumulative or 
redundant of the VA records previously of file, and thus there 
are not additional relevant/pertinent records that must first be 
considered by the agency of original jurisdiction (AOJ) prior to 
adjudication by the Board.  See 38 C.F.R. § 20.1304.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.

During the Board hearing, the representative discussed the 
Veteran's treatment at the VA Medical Center (VAMC) and the basis 
for the request for an increased rating.  The VLJ detailed the 
issues on appeal at the beginning of the hearing.  The Veteran's 
current knee disability symptoms were discussed in detail, as was 
the effect of his symptoms on his ability to perform his current 
work.  The representative clearly indicated that the basis of the 
appeal was the contention that the disability of each knee was 
now manifested by instability, and thus, an increased combined 
rating was warranted.

After consideration of the Board hearing, the Board finds that 
any possible failure to comply with the holding of Bryant was 
harmless error.  In the issued VCAA letter, the Veteran was 
informed of types of evidence that would assist in substantiating 
his claim for increase.  In the October 2009 supplemental 
statement of the case, the RO described in detail the basis of 
the continued denial of the claims for increase for the right and 
left knee disabilities.  Thus, there is no benefit to remand the 
appeal as the Veteran has been provided detailed information 
regarding the basis of the previous denials and the sources of 
evidence the Veteran could submit or identify.  The subsequent 
hearing concentrated on the contentions on appeal and the Veteran 
and the representative demonstrated a knowledge of the pertinent 
facts needed to substantiate the contentions.  Moreover, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.
Law and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  However, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  See 
38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Codes 5256 through 5263, located in 38 C.F.R. § 4.71a, 
provide rating criteria for disabilities of the knee and leg.  
Diagnostic Code 5256 provides rating criteria for ankylosis of 
the knee.  Diagnostic Code 5257 provides compensation for 
disability due to subluxation or instability of the knee.  Slight 
recurrent subluxation or lateral instability is rated at 10 
percent disabling.  Moderate subluxation or lateral instability 
is rated at 20 percent disabling and severe subluxation or 
lateral instability is rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  Limitation of motion and instability 
of the knee involve different symptomatology, however, and 
separate ratings are specifically allowed with X-ray evidence of 
arthritis.  See VAOGCPREC Op. No. 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 5261, 
respectively, both located in 38 C.F.R. § 4.71a.  Diagnostic Code 
5260 allows for assignment of a noncompensable evaluation when 
there is evidence of flexion limited to 60 degrees, assignment of 
a 10 percent rating when there is evidence of flexion limited to 
45 degrees, assignment of a 20 percent rating for flexion limited 
to 30 degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited to 5 
degrees, assignment of a 10 percent rating when there is evidence 
of extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, and higher evaluations for more 
severely limited extension.

Diagnostic Code 5262 provides rating criteria for impairment of 
the tibia and fibula.  

Diagnostic Code 5263 provides a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity in 
weight-bearing objectively demonstrated).

Factual Background and Analysis

The Veteran contends that his right and left service-connected 
knee disabilities are more severe than the current 10 percent 
ratings contemplate.  In his Board hearing testimony, the Veteran 
testified that the disabilities had become more and more severe.  
He noted that the disabilities used to be manifested by 
generalized pain, but that now the knees were giving way.  He 
described needed to hold onto things for support, and inability 
to do knee bends, and increasing difficulty completing the duties 
of his job.  His job as a material handler of ammunition requires 
him to more heavy weights.  He noted an decreased ability to 
walk, and that his pain on a daily basis ranged from 7.5 to 9 on 
a 10 point scale, with 10 being the worst pain.  He reported that 
the instability had been existent approximately two to three 
years.  The Veteran reported wearing braces to alleviate some of 
the instability.  The Board notes that at the time of the hearing 
the Veteran reported he was able to walk two hundred meters.  

Service connection was established for the disabilities of the 
right and left knee by way of a March 1995 rating decision.  The 
Veteran filed the current claim for increase in October 2006.  
Pursuant to the claim, the Veteran underwent a January 2007 VA 
examination.  She noted that the Veteran had pain anteriorly in 
both knees without radiation.  For treatment, the Veteran took 
anti-inflammatories.  Flare-ups occurred with any strenuous 
activity.  The examiner documented the Veteran's use of braces.  
She noted no dislocations or inflammatory arthritis.  She 
reported that he had not missed work because of his knees and had 
no problems with activities of daily living.  

During the physical examination, range of motion testing revealed 
extension to 0 degrees and flexion to 100 bilaterally.  The 
examiner wrote that the Veteran stopped the motion when the pain 
started.  Further, repetitive motion did not increase the loss of 
range of motion.  She noted that it would be mere speculation to 
estimate range of motion loss with a flare-up.  The examiner 
found that there was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  She noted that he walked with a limp.  There was no 
ankylosis.  She diagnosed degenerative arthritis of the left knee 
that was status-post operative and degenerative joint disease of 
the right knee.

The Veteran underwent an additional VA examination in October 
2009.  The Veteran reported that his knees hurt and that he has 
to do a lot of lifting in his job.  When squatting, the Veteran 
reported he could not get up without holding onto something.  
With prolonged inactivity, the knees popped a lot when he begins 
to move.  Treatment included ice and heat therapy, bath soaks, 
Motrin, Celebrex, and knee supports.  The examiner documented the 
previous surgery to the left knee.  

Under the summary of joint symptoms, the examiner responded that 
there was no giving way, instability, or episodes of dislocation 
or subluxation of either knee.  There was pain, stiffness, and 
several locking episodes a week.  There was severe flare-up of 
joint disease in the right knee that lasted minutes weekly and 
moderate flare-up of joint disease in the left knee that lasted 
minutes weekly.  There were no incapacitating episodes of 
arthritis.  The Veteran was able to stand up to one hour, and he 
was able to walk more than 1/4 of a mile but less than a mile.  The 
examiner detailed the Veteran's use of knee braces.

Physical examination revealed that the Veteran's gait was 
antalgic.  There were clicks, snaps, and crepitation in both 
knees, but no grinding.  There was no instability.  There was no 
other knee abnormalities noted.  During range of motion testing, 
there was objective evidence of pain with active motion with the 
left knee but not the right knee.  Flexion was to 120 degrees on 
the right but 100 degrees on the left.  Bilateral extension was 
to 0.  The examiner found that there was no objective evidence of 
pain following repetitive motion nor additional limitations after 
three repetitions of range of motion.  There was no ankylosis.

The examiner marked that the Veteran had lost no work during the 
last 12 months, but noted significant effects on his employment, 
reporting increased absenteeism.  The examiner wrote out, 
however, that the Veteran stated that his knees do no limit his 
occupation but at the end of the work day the Veteran had 
"terrible" bilateral knee pain.  The examiner's written 
statement clarifies, in the Board's judgment, the apparent 
contradiction created by the findings regarding no lost work but 
there being absenteeism.

X-rays were read as normal.  Diagnosis was bilateral knee strain 
per Veteran's complained of pain without X-ray evidence of 
degenerative joint disease or other pathology at the time of the 
examination visit.

The Board finds that a rating in excess of 10 percent for either 
knee is not warranted.  The rating criteria for knee disabilities 
is outlined above.  Increased ratings or separate ratings require 
evidence of greater limitation of motion, ankylosis, or recurrent 
subluxation or lateral instability.  There is no evidence that 
this appeal includes evidence of dislocated cartilage or removed 
cartilage, impairment of the tibia or fibula, or genu recurvatum.  
The original 10 percent ratings appear to have been based on the 
evidence of arthritis.  

Here, the two examinations conducted during the pendency of the 
appeal reveal greater range of motion in flexion and extension 
than is compensable, and there is no basis for a higher rating on 
the basis of a finding of arthritis.  There is no clinical 
evidence of ankylosis or recurrent subluxation or lateral 
instability.  There is no evidence that the Veteran complained of 
instability at the time of the examinations.

Although at the time of hearing the Veteran and his 
representative asserted that the Veteran sought the increased 
ratings due to instability of the knees developing, the Veteran 
did not assert this at the time of the examinations during the 
appeal and the examiners found no evidence of instability.  Under 
these facts, as the Veteran's statements are countered by the 
clinical findings, the Board finds that the preponderance of the 
evidence is against a finding of right or left knee instability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  In DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups.  See also 38 C.F.R. § 4.59 (regarding 
arthritis).

In this case, there is no medical evidence to show that pain or 
flare-ups of pain, supported by objective findings, results in 
additional limitation of motion of either knee to a degree that 
would support a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic Code 5260, 5261 or VAOPGCPREC 
9-04, nor does the medical evidence show such additional 
limitation of motion due to fatigue, weakness, incoordination or 
any other sign or symptoms attributable to the knee disabilities.  
Schedular ratings in excess of 10 percent for right and left knee 
disabilities are denied.

As the preponderance of the evidence is against the claims, the 
doctrine of reasonable doubt is not applicable to these claims.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). Based on these findings, the Board 
denies the claims for a schedular rating in excess of 10 percent 
for degenerative changes of the right knee and 10 percent for
post-operative degenerative arthritis of the left knee.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration.  Step one, 
is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular criteria. 

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology of the right and left knees.  In other words, the 
Veteran does not experience any symptomatology not already 
contemplated by the Rating Schedule.

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional. 

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  




ORDER


An increased rating for degenerative changes of the right knee, 
currently evaluated as 10 percent disabling, is denied.

An increased rating for post-operative degenerative arthritis of 
the left knee, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


